269 S.W.3d 46 (2008)
STATE of Missouri, Respondent,
v.
Glenn B. MANSFIELD, III, Appellant.
No. ED 90684.
Missouri Court of Appeals, Eastern District, Division Two.
November 12, 2008.
Margaret Muller Johnston, Columbia, MO, for appellant.
*47 Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J, LAWRENCE E. MOONEY, J, and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Glenn Mansfield (hereinafter, "Appellant") appeals from the trial court's judgment after a jury found Appellant guilty of distributing a controlled substance in violation of Section 195.211 RSMo (2000). Appellant was sentenced to fifteen years' imprisonment. Appellant raises one point on appeal, claiming the trial court committed plain error when it admitted a still photograph which was derived from a videotape in violation of the best evidence rule.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error, plain or otherwise. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).